Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-8 were previously pending and subject to the non-final office action mailed September 29th, 2020. In the Response, submitted December 28th, 2020, claims 1-8 were amended and no new matter was added. Therefore, claims 1-8 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on December 28th, 2020, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 7-8 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-8 have been fully considered and are moot in view of the amended 35 U.S.C.§ 101 rejection that may be found starting on page 6 of this final office action. 
	
	On page 8 of the Response, the Applicant argues “the inventions of amended independent claims 1, 7, and 8 are not merely “directed towards collecting information in a manner that is analogous to human mental work.” The amended independent claims 1, 7, and 8 also include at least additional elements of “the locking, unlocking and activation device comprising an ECU, the ECU is configured to perform locking, unlocking or activating the vehicle based on the received authentication key of the vehicle from the mobile terminal”, and “deleting some of the stored information on the delivery of the package into the vehicle cabin 
	The Examiner respectfully disagrees that the additional elements recited in the amended claims 1, 7, and 8, either alone or combination, are sufficient to amount to significantly more than the judicial exception. As discussed in the Step 2A- Prong One analysis that may be found on page 7 of this Final Action, claims 1, 7, and 8, in part, recite limitations that are directed to mental processes and certain methods of organizing human activity. In particular, the limitations directed to receiving an authentication key to lock/unlock a vehicle in order to perform a delivery service and acquiring information on the delivery of the package into the vehicle recite concepts of commercial interactions and collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).
	 Further, as discussed in the Step 2A- Prong Two analysis that may be found on page 14 of this final action, the additional elements of the mobile terminal, locking/unlocking/activation device, and ECU are found to be recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the locking/unlocking/activation device and ECU that are configured to lock/unlock/activate a vehicle based on a received authentication key are considered to merely be generally linking the use of the abstract idea (performing a delivery to a vehicle cabin) to a particular technological environment (see MPEP 2106.05(h)). These additional elements, alone and in combination, do not integrate the judicial exception into a practical application because the recited additional elements do not reflect an improvement to a technology or technical field, nor do they implement the judicial exception with a particular machine (see pg. 11, October 2019 Update: Subject Matter Eligibility).
	Furthermore, as discussed in the Step 2B analysis that may be found on page 16 of this Final Office Action, the additional elements of claims 1, 7, and 8 taken individually and in combination, do not result in the claims, as a whole, amounting to significantly more than the claims 1-8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-8 are rejected under 35 U.S.C § 101. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 8-10 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-8 have been fully considered and are moot in view of the amended 35 U.S.C.§ 103 rejection that may be found starting on page 18 of this final office action. 
	On page 8 of the Response, the Applicant remarks “The Applicants respectfully submit that amended independent claim 1 is patentable over the cited references as least because it 

Claim Objections
Claims 1-2, 5, and 7-8 are objected to because of the following informalities:  
Claims 1-2, 5, and 7-8 recite “a target delevery”. This should be corrected to read “a target delivery”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 6 recites “after the further period of time relating to the delivery of the package”. There is insufficient antecedent basis for the “further period of time” in the claim. Thus, claim 6 is rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret this limitation as reciting “a period of time relating to the delivery of the package”. 

Claim 7 recites “the mobile terminal”. There is insufficient antecedent basis for “the mobile terminal” in the claim. Thus, claim 7 is rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret this limitation as reciting “a mobile terminal”. 

Claim 8 recites “the mobile terminal”. There is insufficient antecedent basis for “the mobile terminal” in the claim. Thus, claim 8 is rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret this limitation as reciting “a mobile terminal”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-6 are directed to a server device (i.e. a machine), claim 7 is directed to a method (i.e. a process), and claim 8 is directed to a non-transitory computer-readable storage medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-8 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. In particular, the functions being performed by the independent claims 1, 7, and 8 are concepts relating to commercial interactions and collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)). 

	Claim 1 recites, in part:
A delivery service,  a delivery service destination of a package in the delivery service including a vehicle cabin of a vehicle, the vehicle cabin as the delivery destination including a vehicle trunk; 
	This limitation, as recited, is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Receive an authentication key of the vehicle […] according to a predetermined manipulation by the user […];
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information in a manner that is analogous to human mental work. Further, this limitation, as recited, is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Store the information on the delivery of the package into the vehicle cabin,
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and organizing information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2))..

Delete some of the stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. 


	Further, claims 2-6 recite the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims further recite an additional abstract idea. 
	
	Claim 2 recites, in part, “acquire a plurality of types of information on delivery of the package into the vehicle cabin within the target delivery period of time relating to the delivery of the package into the vehicle cabin designated as the delivery destination, store the plurality of types of information on the delivery of the package into the vehicle cabin, and delete some of the plurality of types of information stored on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. These limitations, as recited, are directed to a mental process. In particular, these limitations are directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations are directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).
	Claim 3 recites, in part, “the plurality of types of information includes at least one among information on a designated place where the vehicle is parked for the delivery of the package, the designated place being designated in advance by the user, information for specifying the vehicle, information on an order of a product when the package is the product ordered at a predetermined site related to an electronic commerce, information on a movement history of the vehicle for a  Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).
	Claim 4 recites, in part, “to delete a different type of information from the information on the designated place, the information on the order of the product, and the information on the place where the vehicle is topped among the plurality of types of information that is stored”. This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).
Claim 5 recites, in part, “to determine whether or not the user has received the package delivered in the vehicle cabin and an end point of the target delivery period of time relating to the delivery of the package is when the server determines that the user has received the package delivered in the vehicle cabin”. This limitation, as recited, in directed to a mental process. In particular, this limitation is directed towards judgement, observation, collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).
Claim 6 recites, in part, “to delete some of the stored information when a predetermined buffering period elapses after the further period of time relating to the delivery of the package has elapsed”. This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).
	Claim 7 recites, in part:
A delivery service,  a delivery service destination of a package in the delivery service including a vehicle cabin of a vehicle, the vehicle cabin as the delivery destination including a vehicle trunk; 
	This limitation, as recited, is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Receiving an authentication key of the vehicle […] according to a predetermined manipulation by the user […];
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information in a manner that is analogous to human mental work. Further, this limitation, as recited, is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Acquiring information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;


Storing the information on the delivery of the package into the vehicle cabin,
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and organizing information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2))..

Deleting some of the stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 8 recites, in part:
A delivery service,  a delivery service destination of a package in the delivery service including a vehicle cabin of a vehicle, the vehicle cabin as the delivery destination including a vehicle trunk; 
	This limitation, as recited, is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Receiving an authentication key of the vehicle […] according to a predetermined manipulation by the user […];
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information in a manner that is analogous to human mental work. Further, this limitation, as recited, is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Acquiring information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Storing the information on the delivery of the package into the vehicle cabin,
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and organizing information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2))..

Deleting some of the stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. 


	Thus, each of the claims 1-8 are found to recite an abstract idea under the Step 2A  Prong One analysis. 

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-6 recite additional elements of an information processing device, a mobile terminal, a server, a locking/unlocking/activation device, an ECU, and features for transmitting data over a network (acquiring information at a server and transmitting an authentication key), and electronically storing data. The information processing device, mobile terminal, server, locking/unlocking/activation device, and ECU are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps involving the transmitting of data and electronic storage of data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the locking/unlocking/activation device and ECU that are configured to lock/unlock/activate a vehicle based on a received authentication key are 

	Claim 7 recites additional elements of an information processing device, a locking/unlocking/activation device, a server, a mobile terminal, features for transmitting data over a network (acquiring information by a processing device and transmitting an authentication key), and electronically storing data. The information processing device, server,  locking/unlocking/activation device, and mobile terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps involving the transmitting of data and electronic storage of data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the locking/unlocking/activation device that is configured to lock/unlock/activate a vehicle based on a received authentication key is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 8 recites additional elements of a non-transitory computer-readable storage medium, an information processing device, a locking/unlocking/activation device, a mobile terminal, a server, a program, transmitting data over a network (acquiring information by a processing device and transmitting an authentication key),  and electronically storing data. The information processing device, non-transitory computer-readable storage medium, locking/unlocking/activation device, server, and mobile terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps involving the transmitting of data and electronic storage of data are considered additional 
 
	Accordingly, the additional elements of a non-transitory computer-readable storage medium, information processing device, server, locking/unlocking/activation device, ECU, mobile terminal, program, features for transmitting of data over a network, and electronic storage of data do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-8 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-8 are merely left with the additional elements of a non-transitory computer-readable storage medium, information processing device, server, locking/unlocking/activation device, ECU, mobile terminal, program, features for transmitting of data over a network, and electronic storage of data. Claims 1-8 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-8 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network (acquiring information by a processing device and 
	Further, the non-transitory computer-readable storage medium, information processing device, server, locking/unlocking/activation device, ECU, and mobile terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
Furthermore, the program that is executed by the information processing device is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). Further, the locking/unlocking/activation device and ECU that are configured to lock/unlock/activate a vehicle based on a received authentication key are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
Viewed as a whole, claims 1-8, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements claims 1-8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-8 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5, and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Oz et al. U.S. Publication No. 2016/0098670, hereafter known as Oz, in view of Cao et al. U.S. Publication No. 2016/0171568, hereafter known as Cao. 

	Regarding claim 1, 
	Oz teaches the following:
	An information processing device for a delivery service, a delivery destination of a package in the delivery service including a vehicle cabin of a vehicle, the vehicle cabin as the delivery destination including a vehicle trunk, the vehicle including a locking, unlocking and activation device, the information processing device comprising a mobile terminal carried by a user, and a server configured to;
	Oz teaches “a cloud based package-exchange-with-a-vehicle service is hosted on a cloud based provider site that includes one or more servers each having one or more processors […] the cloud based package-exchange-with-a-vehicle service are configured to supply […] information regarding services for a package exchange available to one or more customers and associated vehicles of the customers […] one or more package delivery systems with their servers that are set up to cooperate with the servers of the package-exchange-with-a-vehicle service to deliver one or more purchased products […] to an associated target vehicle of the customer.” (¶ [0004]). Thus, Oz teaches a service hosted on one or more servers that may facilitate the delivery of one or more purchased products to a target vehicle of a customer.  Further, Oz teaches that a door, window, or trunk of a vehicle may be opened to perform the package exchange operation with the target vehicle by the delivery service (¶ [0059]). Thus, Oz teaches a system server for facilitating the delivery of one or more purchases products into a target vehicle of a customer, where a door or trunk of the vehicle may be opened to deliver the product into the vehicle; equivalent to an information processing device for a delivery service, a delivery destination of a package in the delivery service including a vehicle cabin of a vehicle, the vehicle cabin as the delivery destination including a vehicle trunk.

	Further, Oz teaches “A security module in the first server associated with the package-exchange-with-a-vehicle service is configured to setup a package delivery operation including […] 2) a second routine to open and/or unlock the target vehicle of the customer to ensure the one or more purchased products can be delivered […] 4) a fourth routine to ensure, after delivery of the purchased products, the target vehicle of the customer is closed and locked” (¶ [0004]). Further, “security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle” (¶ [0006]) and “The package-exchange-with-a-vehicle service hosted on a cloud-based provider site may use an onboard actuation module for commanding the vehicle such as locking and unlocking the vehicle. The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]).  Thus, Oz teaches a system server that is configured to lock or unlock a vehicle via an access module installed in the vehicle; equivalent to the vehicle including a locking, unlocking and activation device.

	Further, Oz teaches “The package-exchange-with-a-vehicle service can supply the smart phone or deliver person's hand held device acting as a universal key fob simulator to implement the appropriate sequence of radio frequencies and protocol challenges and responses to the access module installed in the vehicle” (¶ [0026]). Thus, Oz teaches a system comprising a server and smartphone, where the server is configured to communicate access information to the delivery person’s smartphone such that they may gain access to the target vehicle; equivalent to the information processing device comprising a mobile terminal carried by a user and a server. 

	The mobile terminal is configured to receive an authentication key of the vehicle from the server according to a predetermined manipulation by the user;

	Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to communicate with a client device of the package delivery service to the onboard key fob access module of the target vehicle of the customer” (¶ [0051]). Further, “The source of initiating the request to open up the car is verified twice as a delivery order key coming from a package delivery entity and is verified to match the initial request coming from the package-to-and-from-the-vehicle-service as well as the car actuation virtual key coming from the telematics system” (¶ [0060]). Further, “The cloud-based package-exchange-with-a-vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours […] The delivery service provider system then links the virtual Car Key to the delivery order” (¶ [0107]). Further, “the delivery service provider's delivery vehicle looks up the virtual Car Key associated with the order in the […] app” (¶ [0106]). 
	Thus, Oz teaches a system that may communicate rolling security keys to a delivery person smartphone device, such that the smartphone may be used as a key fob to unlock a target vehicle. Further, the system is configured to allow a delivery person to look up (receive) the virtual car key associated with the order via the system application executed on their client 
	
	The locking, unlocking and activation device comprising an ECU, the ECU is configured to perform locking, unlocking, or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal; and

	The Examiner notes that an ECU is interpreted, in accordance with the Applicant’s Specification, as being “a collating electronic control unit (ECU)” (¶ [0052]) and “ECU 113 receives an unlocking signal and a locking signal transmitted as RF radio waves” (¶ [0057]).
	Oz teaches “The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]). Further, “access module may be a Body Control Module (BCM) installed in the target vehicle […] The onboard actuation module may include a Radio Frequency circuitry of a key fob entry system. After receiving the sequence of commands and the rolling security keys, the onboard actuation module communicates RF signals including the corresponding commands and rolling security keys to the Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle” (¶ [0045]). Further, “the vehicle's on-board intelligence system, such as an on-board telematics module, to cause electromechanical actions within that vehicle including: unlocking doors” (¶ [0053]). Further, Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF 
	Thus, Oz teaches a system configured to send security keys to a delivery person’s client devices, such that the client device may transmit RF signals to the access module circuitry associated with a vehicle’s intelligence system configured to unlock the vehicle based on the received signals; equivalent to the locking, unlocking and activation device comprising an ECU, the ECU is configured to perform locking, unlocking, or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal. 
	
	The server configured to acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location […] The shipping and tracking module is configured to […] process information including a shipping Tracking Number (TN) and a Vehicle Identification Number (VIN) of the target vehicle […] The shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to send notices to a package exchange application resident in the client device of the customer. The notices include an expected delivery notice having a date and time of delivery to the target vehicle of the customer” (¶ [0032]). Further, Oz teaches “receiving a confirmation of the package delivery operation from a second client device 304 delivers a package to the target car 252 or picks up a package from the target vehicle 252, secures the car and sends a package transfer confirmation to the package-to-and-from-the-vehicle-service cloud system 340. 

	The claimed limitation “acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the vehicle is equivalent to a server configured to acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package.

	Store the information on the delivery of the package into the vehicle cabin, and
	Oz teaches that a “server associated with the package-exchange-with-a-vehicle service creates one or more database records for each completed delivery operation and stores the database records in the first database to keep track of deliveries.” (¶ [0005]). 
	Although Oz teaches a feature for receiving and storing information associated with a product that has been secured within a vehicle and when the vehicle has been locked, Oz does not explicitly teach a feature for deleting some of the stored information on the delivery of the package when the vehicle is locked after the vehicle is unlocked.
 
	However, Cao teaches the following:
	Deleting some of the stored information on the delivery of the package when the […] is locked after the […] is unlocked.
	Cao teaches “the smart container 100 further comprises: a container body 108 having at least one storage division, an electronic control lock 110” (¶ [0026]) and “Each of the storage divisions is provided with an electronic control lock to secure the each storage division.” (¶ [0027]). Further, Cao teaches “the recording unit 118 is configured to automatically record actions of depositing goods into or removing goods from the storage division detection and control unit 120. The recording unit 118 is implemented using a digital camera/recorder” (¶ [0033]) and “After the smart container receives a shipment instruction, the smart container activates the recording unit to start recording” (¶ [0097]). Further, “After the electronic control lock receives the open instruction, the smart container storage division is opened, and the goods are deposited in the storage division” (¶ [0099]) and “after the goods are deposited in the storage division and the storage division door is shut, the smart container sends the distribution message to the logistics data center.” (¶ [0102]). Further, “the recorded content being saved locally at the smart container or uploaded to the logistics data center” (¶ [0104]).
	Furthermore, Cao teaches “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the 

	Thus, Cao teaches a feature in a system for receiving video information indicating that a package/goods have been deposited and secured (locked) within a storage container. Further, Cao teaches that after the goods have been removed from the secured storage container and the door has been shut by the recipient, the system may delete the video information associated with the goods; equivalent to a feature for deleting some of the stored information on the delivery of the package when a receptacle is locked after the receptacle is unlocked.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Cao by incorporating a feature for deleting information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, as taught by Cao, into the system of Oz that is configured to receive and store information associated with a product that has been secured within a vehicle and when the vehicle has been locked. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the servers and databases may be shared hardware where the user is given a certain amount of dedicate use of these resources” (¶ [0144]), as suggested by Oz, and incorporating such a feature “provides additional data storage capacity for the computer system” (¶ [0161]), as suggested by Cao. Cao are compatible with the system of Oz as they share capabilities and characteristics; namely, both systems of Oz and Cao are directed towards servers configured to collect and store information associated with the delivery of a package/good into a secured and lockable receptacle. 

	Regarding claim 2,  
	Oz in view of Cao teaches the limitations of claim 1. Further, Oz teaches the following:
	Wherein the server is further configured to;
	Acquire a plurality of types of information on the delivery of the package into the vehicle cabin within the target delivery period of time relating to the delivery of the package into the vehicle cabin designated as the delivery destination. 

	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location […] The shipping and tracking module is configured to […] process information including a shipping Tracking Number (TN) and a Vehicle Identification Number (VIN) of the target vehicle […] The shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to send notices to a package exchange application resident in the client device of the customer. The notices include an expected delivery notice having a date and time of delivery to the target vehicle of the customer” (¶ [0032]). Further, Oz teaches “receiving a confirmation of the package delivery operation from a second client device associated with the package delivery vehicle” (¶ [0050]). In particular, “Upon opening trunk, the 

	The claimed limitation “acquire a plurality of types of information on the delivery of the package into the vehicle cabin within the target delivery period of time” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the vehicle and confirmation information from the backend of the vehicle’s telematics system indicating that the trunk has been locked is equivalent to a server configured to acquire a plurality of types of information on 
	
	Store the plurality of information on the delivery of the package into the vehicle cabin, and
	Oz teaches that a “server associated with the package-exchange-with-a-vehicle service creates one or more database records for each completed delivery operation and stores the database records in the first database to keep track of deliveries.” (¶ [0005]) and “the package-exchange-with-a-vehicle service is configured to use the registered purchase information and to create one or more database records for each completed delivery operation.” (¶ [0036]).

	Although Oz teaches a feature for receiving and storing information associated with a product that has been secured within a vehicle and when the vehicle has been locked, Oz does not explicitly teach a feature for deleting some of the stored information on the delivery of the package when the vehicle is locked after the vehicle is unlocked.
 
	However, Cao teaches the following:
	Deleting some of the plurality of types of information stored on the delivery of the package into the […] cabin when the […] is locked after the […] is unlocked.
	Cao teaches “the smart container 100 further comprises: a container body 108 having at least one storage division, an electronic control lock 110” (¶ [0026]) and “Each of the storage divisions is provided with an electronic control lock to secure the each storage division.” (¶ [0027]). Further, Cao teaches “the recording unit 118 is configured to automatically record actions of depositing goods into or removing goods from the storage division detection and control unit 120. The recording unit 118 is implemented using a digital camera/recorder” (¶ [0033]) and “After the smart container receives a shipment instruction, the smart container 
	Furthermore, Cao teaches “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the logistics data center” (¶ [0128]). Further, “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.”” (¶ [0129]). Further, Cao teaches “FIG. 5 illustrates a flowchart of an embodiment of a process for picking up goods” (¶ [0111]), where “the smart container storage division is opened and a signed receipt message is sent to the logistics data center.” (¶ [0112]). 

	Thus, Cao teaches a feature in a logistics data center for receiving video information indicating that a package/goods have been deposited and secured (locked) within a storage container and receiving a signed receipt message when the storage container is opened and a package has been picked up; equivalent to a plurality of types of information stored on the delivery of the package. Further, Cao teaches that after the goods have been removed from the secured storage container and the door has been shut by the recipient, the system may delete the video information associated with the goods; equivalent to a feature for deleting some of the 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Cao by incorporating a feature for deleting some of a plurality of information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, as taught by Cao, into the system of Oz that is configured to receive and store a plurality of types of information associated with a product that has been secured within a vehicle and when the vehicle has been locked. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the servers and databases may be shared hardware where the user is given a certain amount of dedicate use of these resources” (¶ [0144]), as suggested by Oz, and incorporating such a feature “provides additional data storage capacity for the computer system” (¶ [0161]), as suggested by Cao. Further, one of ordinary skill in the art would have recognized that the teachings of Cao are compatible with the system of Oz as they share capabilities and characteristics; namely, both systems of Oz and Cao are directed towards servers configured to collect and store information associated with the delivery of a package/good into a secured and lockable receptacle. 

	Regarding claim 3,
	Oz in view of Cao teaches the limitations of claim 2. Further, Oz teaches the following:
	Wherein the plurality of types of information includes at least one among;
	Information on a designated place where the vehicle is parked for the delivery of the package, the designated place being designated in advance by the user; Information for specifying the vehicle;
	Oz teaches “the package-exchange-with-a-vehicle service is configured to use the registered purchase information and to create one or more database records for each completed delivery operation.” (¶ [0036]). 
	Further, Oz teaches “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information” (¶ [0032]) and “purchase information includes information of the customer and the target vehicle of the customer, […] a shipping Tracking Number (TN), a Vehicle Identification Number (VIN) associated with the purchase, and an expected delivery date and an expected delivery location” (¶ [0005]). 
	Further, Oz teaches “consumer is offered on the user interface […] to have the purchased products delivered to a vehicle using a cloud-based package-exchange-with-a-vehicle service […] The purchased products are delivered to the consumer's vehicle's location” (¶ [0007]) and “ the customer […] selects the expected location of the vehicle” (¶ [0103]).  Further, “the package-exchange-with-a-vehicle service picks up or delivers a package to wherever vehicle is parked” (¶ [0027]). 
	Thus, Oz teaches that a record for a completed delivery includes purchase information, where the purchase information includes a target vehicle of a customer and the vehicles VIN numbers (equivalent to information for specifying the vehicle). Further, the purchase information includes a delivery destination that is selected by the customer, where the delivery destination is a parker vehicle location that is provided by the customer (equivalent to information on a designated place where the vehicle is parked for the delivery of the package, the designated place being designated in advance by the user). 

	Regarding claim 5,
	Oz in view of Cao teaches the limitations of claim 1. Further, Oz teaches that the package-exchange-with-a-vehicle service is configured receive a confirmation that a package Oz does not explicitly teaches a server configured to determine whether or not the user has received the package. 

	However, Cao teaches the following:
	The server is configured to determine whether or not the user has received the package delivered in the […] cabin;
	
	Cao teaches “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the logistics data center” (¶ [0128]). Further, “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.” (¶ [0129]). 
	Thus, Cao teaches a logistics data center that may receive a signed receipt confirmation after a recipient opens a locked storage container to remove an ordered good and closes the door to the storage container; equivalent to a server configured to determine whether or not the user has received the package delivered in a storage cabin.

An end point of the target delivery period of time relating to the delivery of the package is when the server determines that the user has received the packaged delivered in the […] cabin.

	Cao teaches  “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.” (¶ [0129]). 
	Thus, Cao teaches a logistics data center that in response to the determining that the package has been picked up, recognizes this as an end point of the period of time relating to the delivery of the package such that information associated with the delivered package can then be deleted; equivalent to an end point of the target delivery period of time relating to the delivery of the package is when the server determines that the user has received the packaged delivered in a storage cabin.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package-exchange-with-a-vehicle service system of Oz with the teachings of Cao by incorporating a feature for determining that a recipient has picked up their delivered goods from a locked storage cabin and, in response to the determination, recognizing this as an end point of the period of time relating to the delivery of the package, as taught by Cao, into the server of Oz that is configured to store a plurality of data associated with completed deliveries to customer vehicle. One of ordinary skill in the art would have been motivated to make this modification when one considers that by receiving 1 of the package-exchange-with-a-vehicle service of Oz.  Furthermore, one of ordinary skill in the art would have recognized that the teachings of Cao are compatible with the system of Oz as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 

	Regarding claim 7,
	Oz teaches the following:
	An information processing method executed by an information processing device for a delivery service, a delivery destination of a package in the delivery service including a vehicle cabin of a vehicle, the vehicle cabin as the delivery destination including a vehicle trunk, and the vehicle including a locking, unlocking and activation device, wherein the information processing method comprising 
	Oz teaches “a cloud based package-exchange-with-a-vehicle service is hosted on a cloud based provider site that includes one or more servers each having one or more processors […] the cloud based package-exchange-with-a-vehicle service are configured to supply […] information regarding services for a package exchange available to one or more customers and associated vehicles of the customers […] one or more package delivery systems with their servers that are set up to cooperate with the servers of the package-exchange-with-a-vehicle service to deliver one or more purchased products […] to an associated target vehicle of the customer.” (¶ [0004]). 
Oz teaches a service hosted on one or more servers that may facilitate the delivery of one or more purchased products to a target vehicle of a customer; equivalent to an information processing device for a delivery service.  Further, Oz teaches that a door, window, or trunk of a vehicle may be opened to perform the package exchange operation with the target vehicle by the delivery service (¶ [0059]); equivalent to a delivery destination of a package in the delivery service including a vehicle cabin of a vehicle, the vehicle cabin as the delivery destination including a vehicle trunk.

	Further, Oz teaches “A security module in the first server associated with the package-exchange-with-a-vehicle service is configured to setup a package delivery operation including […] 2) a second routine to open and/or unlock the target vehicle of the customer to ensure the one or more purchased products can be delivered […] 4) a fourth routine to ensure, after delivery of the purchased products, the target vehicle of the customer is closed and locked” (¶ [0004]). Further, “security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle” (¶ [0006]) and “The package-exchange-with-a-vehicle service hosted on a cloud-based provider site may use an onboard actuation module for commanding the vehicle such as locking and unlocking the vehicle. The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]).  Thus, Oz teaches a system server that is configured to lock or unlock a vehicle via an access module installed in the vehicle; equivalent to the vehicle including a locking, unlocking and activation device.

	By the information processing device, receiving an authentication key of the vehicle from a server according to a predetermined manipulation by a user;

	Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to communicate with a client device of the package delivery service to the onboard key fob access module of the target vehicle of the customer” (¶ [0051]). Further, “The source of initiating the request to open up the car is verified twice as a delivery order key coming from a package delivery entity and is verified to match the initial request coming from the package-to-and-from-the-vehicle-service as well as the car actuation virtual key coming from the telematics system” (¶ [0060]). Further, “The cloud-based package-exchange-with-a-vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours […] The delivery service provider system then links the virtual Car Key to the delivery order” (¶ [0107]). Further, “the delivery service provider's delivery vehicle looks up the virtual Car Key associated with the order in the […] app” (¶ [0106]). 
	Thus, Oz teaches a system that may communicate rolling security keys to a delivery person smartphone device, such that the smartphone may be used as a key fob to unlock a target vehicle. Further, the system is configured to allow a delivery person to look up (receive) the virtual car key associated with the order via the system application executed on their client device; equivalent to receiving, by the information processing device, an authentication key of the vehicle from a server according to a predetermined manipulation by a user.
	By the information processing device, performing locking, unlocking, or activing the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	Oz teaches “The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]). Further, “access module may be a Body Control Module (BCM) installed in the target vehicle […] The onboard actuation module may include a Radio Frequency circuitry of a key fob entry system. After receiving the sequence of commands and the rolling security keys, the onboard actuation module communicates RF signals including the corresponding commands and rolling security keys to the Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle” (¶ [0045]). Further, “the vehicle's on-board intelligence system, such as an on-board telematics module, to cause electromechanical actions within that vehicle including: unlocking doors” (¶ [0053]). Further, Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “A security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle by either directly sending an access control sequence and authentication code to a receiver module in a client device or sending an executable software package to be locally calculated by a processor on a client device to generate an appropriate access control sequence and authentication code to access the 
	Thus, Oz teaches a system configured to send an executable software package to be locally calculated by a processor on a client device to generate an appropriate access control sequence and authentication code to access the specific target vehicle associated with a first user for the package exchange by remotely opening up or unlocking up the target vehicle; equivalent to by the information processing device, performing locking, unlocking, or activing the vehicle based on the received authentication key of the vehicle from a mobile terminal.

	By the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location […] The shipping and tracking module is configured to […] process information including a shipping Tracking Number (TN) and a Vehicle Identification Number (VIN) of the target vehicle […] The shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to send notices to a package exchange application resident in the client device of the customer. The notices include an expected delivery notice having a date and time of delivery to the target vehicle of the customer” (¶ [0032]). Further, Oz teaches “receiving a confirmation of the package delivery operation from a second client device 304 delivers a package to the target car 252 or picks up a package from the target vehicle 252, secures the car and sends a package transfer confirmation to the package-to-and-from-the-vehicle-service cloud system 340. 

	The claimed limitation “acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the vehicle is equivalent to by the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package.

	By the information processing device, storing the information on the delivery of the package into the vehicle cabin, and
	Oz teaches that a “server associated with the package-exchange-with-a-vehicle service creates one or more database records for each completed delivery operation and stores the database records in the first database to keep track of deliveries.” (¶ [0005]). 

	Although Oz teaches a feature for receiving and storing information associated with a product that has been secured within a vehicle and when the vehicle has been locked, Oz does not explicitly teach a feature for deleting some of the stored information on the delivery of the package when the vehicle is locked after the vehicle is unlocked.

	However, Cao teaches the following:
	By the information processing device, deleting some of the stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked.
	Cao teaches “the smart container 100 further comprises: a container body 108 having at least one storage division, an electronic control lock 110” (¶ [0026]) and “Each of the storage divisions is provided with an electronic control lock to secure the each storage division.” (¶ [0027]). Further, Cao teaches “the recording unit 118 is configured to automatically record actions of depositing goods into or removing goods from the storage division detection and control unit 120. The recording unit 118 is implemented using a digital camera/recorder” (¶ [0033]) and “After the smart container receives a shipment instruction, the smart container activates the recording unit to start recording” (¶ [0097]). Further, “After the electronic control lock receives the open instruction, the smart container storage division is opened, and the goods are deposited in the storage division” (¶ [0099]) and “after the goods are deposited in the storage division and the storage division door is shut, the smart container sends the distribution message to the logistics data center.” (¶ [0102]). Further, “the recorded content being saved locally at the smart container or uploaded to the logistics data center” (¶ [0104]).
Cao teaches “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the logistics data center” (¶ [0128]). Further, “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.”” (¶ [0129]). 

	Thus, Cao teaches a feature in a system for receiving video information indicating that a package/goods have been deposited and secured (locked) within a storage container. Further, Cao teaches that after the goods have been removed from the secured storage container and the door has been shut by the recipient, the system may delete the video information associated with the goods; equivalent to, by an information processing device, deleting some of the stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Cao by incorporating a feature for deleting information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, as taught by Cao, into the system of Oz that is configured to receive and store information associated with a product that has been secured within a vehicle and when the vehicle has been locked. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the servers and Oz, and incorporating such a feature “provides additional data storage capacity for the computer system” (¶ [0161]), as suggested by Cao. Further, one of ordinary skill in the art would have recognized that the teachings of Cao are compatible with the system of Oz as they share capabilities and characteristics; namely, both systems of Oz and Cao are directed towards servers configured to collect and store information associated with the delivery of a package/good into a secured and lockable receptacle. 

	Regarding claim 8,
	Oz teaches the following:
	A non-transitory computer-readable storage medium storing a program for causing a computer to execute an information processing method executed by an information processing device for a delivery service, a delivery destination of a package in the delivery service including a vehicle cabin of a vehicle, the vehicle cabin as the delivery destination including a vehicle trunk, the vehicle including a locking, unlocking, and activation device, the program causing the information processing device to execute a control process, the non-transitory computer-readable storage medium comprising;

	Oz teaches “with reference to FIG. 1, components of the computing system 810 may include […] a processing unit” (¶ [0126]) and “computing system 810 typically includes a variety of computing machine readable media. Computing machine readable media can be any available media that can be accessed by computing system 810 […] computing machine readable mediums uses include storage of information, such as computer readable instructions, data structures, program modules or other data” (¶ [0127]).

	Oz teaches “a cloud based package-exchange-with-a-vehicle service is hosted on a cloud based provider site that includes one or more servers each having one or more processors […] the cloud based package-exchange-with-a-vehicle service are configured to supply […] information regarding services for a package exchange available to one or more customers and associated vehicles of the customers […] one or more package delivery systems with their servers that are set up to cooperate with the servers of the package-exchange-with-a-vehicle service to deliver one or more purchased products […] to an associated target vehicle of the customer.” (¶ [0004]). 
	Thus, Oz teaches a service hosted on one or more servers that may facilitate the delivery of one or more purchased products to a target vehicle of a customer.  Further, Oz teaches that a door, window, or trunk of a vehicle may be opened to perform the package exchange operation with the target vehicle by the delivery service (¶ [0059]); equivalent to a delivery destination of a package in the delivery service including a vehicle cabin of a vehicle, the vehicle cabin as the delivery destination including a vehicle trunk. 

	Further, Oz teaches “A security module in the first server associated with the package-exchange-with-a-vehicle service is configured to setup a package delivery operation including […] 2) a second routine to open and/or unlock the target vehicle of the customer to ensure the one or more purchased products can be delivered […] 4) a fourth routine to ensure, after delivery of the purchased products, the target vehicle of the customer is closed and locked” (¶ [0004]). Further, “security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle” (¶ [0006]) and “The package-exchange-with-a-vehicle service hosted on a cloud-based provider site may use an onboard actuation module for commanding the vehicle such as locking and unlocking the vehicle. The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or Oz teaches a system server that is configured to lock or unlock a vehicle via an access module installed in the vehicle; equivalent to the vehicle including a locking, unlocking and activation device.

	By the information processing device, receiving an authentication key of the vehicle from a server according to a predetermined manipulation by a user;
	Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to communicate with a client device of the package delivery service to the onboard key fob access module of the target vehicle of the customer” (¶ [0051]). Further, “The source of initiating the request to open up the car is verified twice as a delivery order key coming from a package delivery entity and is verified to match the initial request coming from the package-to-and-from-the-vehicle-service as well as the car actuation virtual key coming from the telematics system” (¶ [0060]). Further, “The cloud-based package-exchange-with-a-vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours […] The delivery service provider system then links the virtual Car Key to the delivery order” (¶ [0107]). Further, “the delivery service provider's delivery vehicle looks up the virtual Car Key associated with the order in the […] app” (¶ [0106]). 
Oz teaches a system that may communicate rolling security keys to a delivery person smartphone device, such that the smartphone may be used as a key fob to unlock a target vehicle. Further, the system is configured to allow a delivery person to look up (receive) the virtual car key associated with the order via the system application executed on their client device; equivalent to receiving, by the information processing device, an authentication key of the vehicle from a server according to a predetermined manipulation by a user.

	By the information processing device, performing locking, unlocking, or activing the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	Oz teaches “The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]). Further, “access module may be a Body Control Module (BCM) installed in the target vehicle […] The onboard actuation module may include a Radio Frequency circuitry of a key fob entry system. After receiving the sequence of commands and the rolling security keys, the onboard actuation module communicates RF signals including the corresponding commands and rolling security keys to the Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle” (¶ [0045]). Further, “the vehicle's on-board intelligence system, such as an on-board telematics module, to cause electromechanical actions within that vehicle including: unlocking doors” (¶ [0053]). Further, Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF 
	Thus, Oz teaches a system configured to send an executable software package to be locally calculated by a processor on a client device to generate an appropriate access control sequence and authentication code to access the specific target vehicle associated with a first user for the package exchange by remotely opening up or unlocking up the target vehicle; equivalent to by the information processing device, performing locking, unlocking, or activing the vehicle based on the received authentication key of the vehicle from a mobile terminal.

	By the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location Oz teaches “receiving a confirmation of the package delivery operation from a second client device associated with the package delivery vehicle” (¶ [0050]). In particular, “Upon opening trunk, the package delivery person picks up or stores the package into the vehicle, and closes the trunk” (¶ [0071]), and the “package delivery entity system's delivery person sends confirmation of the package delivery/pickup and the securing of the target vehicle via the delivery application on the client's device to the package-to-and-from-the-vehicle-service cloud system.” (¶ [0072]). Further, “After the delivery person 304 delivers a package to the target car 252 or picks up a package from the target vehicle 252, secures the car and sends a package transfer confirmation to the package-to-and-from-the-vehicle-service cloud system 340. 

	The claimed limitation “acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the 

	By the information processing device, storing the information on the delivery of the package into the vehicle cabin, and
	Oz teaches that a “server associated with the package-exchange-with-a-vehicle service creates one or more database records for each completed delivery operation and stores the database records in the first database to keep track of deliveries.” (¶ [0005]). 

	Although Oz teaches a feature for receiving and storing information associated with a product that has been secured within a vehicle and when the vehicle has been locked, Oz does not explicitly teach a feature for deleting some of the stored information on the delivery of the package when the vehicle is locked after the vehicle is unlocked.

	However, Cao teaches the following:
	By the information processing device, deleting some of the stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked.
	Cao teaches “the smart container 100 further comprises: a container body 108 having at least one storage division, an electronic control lock 110” (¶ [0026]) and “Each of the storage divisions is provided with an electronic control lock to secure the each storage division.” (¶ [0027]). Further, Cao teaches “the recording unit 118 is configured to automatically record actions of depositing goods into or removing goods from the storage division detection and control unit 120. The recording unit 118 is implemented using a digital camera/recorder” (¶ 
	Furthermore, Cao teaches “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the logistics data center” (¶ [0128]). Further, “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.”” (¶ [0129]). 

	Thus, Cao teaches a feature in a system for receiving video information indicating that a package/goods have been deposited and secured (locked) within a storage container. Further, Cao teaches that after the goods have been removed from the secured storage container and the door has been shut by the recipient, the system may delete the video information associated with the goods; equivalent to, by an information processing device, deleting some of the stored information on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked.

Oz with the teachings of Cao by incorporating a feature for deleting information associated with the delivery of a package into a secured storage receptacle after the storage receptacle has been unlocked to retrieve the package and subsequently locked shut, as taught by Cao, into the system of Oz that is configured to receive and store information associated with a product that has been secured within a vehicle and when the vehicle has been locked. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the servers and databases may be shared hardware where the user is given a certain amount of dedicate use of these resources” (¶ [0144]), as suggested by Oz, and incorporating such a feature “provides additional data storage capacity for the computer system” (¶ [0161]), as suggested by Cao. Further, one of ordinary skill in the art would have recognized that the teachings of Cao are compatible with the system of Oz as they share capabilities and characteristics; namely, both systems of Oz and Cao are directed towards servers configured to collect and store information associated with the delivery of a package/good into a secured and lockable receptacle. 


Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Oz et al. U.S. Publication No. 2016/0098670, hereafter known as Oz, in view of Cao et al. U.S. Publication No. 2016/0171568, hereafter known as Cao, in further view of Matula et al. U.S. Publication No. 2016/0104098, hereafter known as Matula. 

	Regarding claim 4, 
	Oz in view of Cao teaches the limitations of claim 3.
	Further, Oz teaches a system that may use registered purchase information and to create one or more database records for each completed delivery operation (¶ [0036]). This a different type of information from the information on the designated place, the information on the order of the product, and the information on the place where the vehicle is stopped among the plurality of types of information that is stored). The Examiner notes that the claim scope merely requires having at least two different types of information being deleted, where the second type of information is among the plurality of types of information as specified in claim 3 and not one of information on the designated place, the information on the order of the product, and the information on the place where the vehicle is stopped. Thus, the VIN for identifying the vehicle that is stored in the record is equivalent to a different type of information among the plurality of types of information that is stored. 

	 Furthermore, Oz in view of Cao does not explicitly teach the server is further configured to delete a different type of information from the information on the designated place, the information on the on the order of the product, and the information on the place where the vehicle is stopped among the plurality of types of information that is stored.  
	 
	However, Matula does teach, the following:
	Wherein the server is further configured to delete a different type of information from the information on the designated place, the information on the order of the product […] among the plurality of types of information that is stored.  
	 Matula teaches “vehicle 202 may have the ability to provide additional delivery information to resource 112 and/or customer 210 via communications network 104. For example, upon vehicle 202 reaching signal area 212 and/or performing delivery 212, customer 210 may be notified via customer communication device 108 that vehicle 202 is ready to make the delivery […] Status updates, videos, position information, sensor data, and/or other 112. For example, “The delivery of your new phone has been made. The package was delivered at 10:31 AM (3 minutes ago). The position of this package is 10 feet south of the building. <Click here for an aerial photo of the package and where it was delivered.>” […]  delivery verification comprising an image or other information is maintained on a website […] The information may be kept indefinitely, expire after a predetermined amount of time or be deleted in response to the customer's decision to delete the delivery verification.” (¶ [0070]). Further, “FIG. 1 shows an illustrative communication system 100 […] the communication system 100 may be a distributed system and, in some embodiments, comprises a communication network 104 […] which may be owned and operated by an enterprise administering a contact center in which a plurality of resources 112 […] Customers may utilize their respective customer communication device 108 to send/receive communications to the contact center utilizing social media website 130” (¶ [0036]). 
	Thus, Matula teaches a system that may maintain a website that stores delivery verification information associated with a particular delivery, where the information may include a description of the item delivered, the time, and a location of where the item was delivered. Further, this information may be stored on the system and available on the website for a predetermined amount of time before the information is deleted/expired; equivalent to a server further configured to delete a different type of information from the information on the designated place, the information on the on the order of the product among the plurality of types of information that is stored.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz in view of Cao with the teachings of Matula by incorporating a feature for be storing delivery verification information (including a description of the item delivered and a location of where the item was delivered) for a predetermined amount of time before the delivery verification information is deleted/expired, Matula, into the system of Oz in view of Cao that is configured to receive and store a plurality of types of information associated with a product that has been secured within a vehicle and when the vehicle has been locked. One of ordinary skill in the art would have been motivated to make this modification when one considers that the teachings of Matula, in particular the feature for storing delivery verification information for only a predetermined amount of time before it expires, “may be utilized to increase the efficiency” (¶ [0037]) of the system, as suggested by Matula. Further, one of ordinary skill in the art would have recognized that the teachings of Matula are compatible with the system of Oz in view of Cao as they share capabilities and characteristics; namely, both systems are directed towards servers configured to collect and store delivery verification/confirmation information associated with the delivery of a product. 

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Oz et al. U.S. Publication No. 2016/0098670, hereafter known as Oz, in view of Cao et al. U.S. Publication No. 2016/0171568, hereafter known as Cao, in further view of Machida et al. U.S. Publication No. 2017/0213182, hereafter known as Machida. 

	Regarding claim 6,
	Oz in view of Cao teach the limitations of claim 1. Further, Oz in view of Cao does not teach, however Machida does teach, the following:
	Wherein the server is further configured to delete some of the stored information when a predetermined buffering period elapses after a period of time relating to the delivery of the package has elapsed. 
	Machida teaches “upon completion of shipment of the photo book, the user inputs information about it to the laboratory. In response to this, the laboratory management application 30 transmits a shipment completion notification to the management system 40.” 424 is set to “shipment completion” […] shipment completion directory 424 can continuously hold the order data for 30 days (data holding period) from the storage date/time. However, the order data which has been stored for a period longer than 30 days from the storage date/time is deleted from the shipment completion directory 424” (¶ [0064]), where “the data holding period of any of the directories may be preset or set by the user of the management system” (¶ [0065]).
	Thus, Machida teaches a system in which order data associated with a shipment is stored after a user has confirmed that delivery has been completed and the order data is stored in a shipment completion directory with a timestamp (storage date/time) indicating when the shipment was completed (equivalent to a period of time relating to the delivery of the package elapsing). Further, Machida teaches the data may be deleted after a preset amount of time, such as 30 days, after the storage date/time (equivalent to deleting some of the stored information when a predetermined buffering period elapses after a period of time relating to the delivery of the package has elapsed). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package-exchange-with-a-vehicle service system of Oz with the teachings of Machida by incorporating a feature for deleting data in a database that is associated with a completed shipment after a preset amount of time related to the shipment has elapsed, as taught by Machida, into the server of Oz that is configured to store a plurality of data associated with completed deliveries to customer vehicles. One of ordinary skill in the art would have been motivated to make this modification with the purpose of “reducing information” (¶ [0066]), as suggested by Machida, that would need to be maintained in a database server over time and, thus, further “increases efficiency”2 of the package-exchange-with-a-vehicle service of Oz.  Furthermore, one of ordinary skill in the art would have recognized Machida are compatible with the system of Oz as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0074], Oz.  
        2 See ¶ [0069], Oz.